Ford, Judge:
The appeals listed in schedule “A,” hereto attached and made a part hereof, have been submitted upon a stipulation to the effect that the market value or price at or about the dates of exportation of the subject merchandise, at which such or similar merchandise was freely offered for sale for home consumption to all purchasers in the principal markets of the country of exportation, in the usual wholesale quantity and in the ordinary course of trade, including all costs and charges specified in section 402 of the Tariff Act of 1930, was as follows:
247968-A Item No. H-llll Can. $15.75 per doz. pair, net packed
Item No. HA-1124 Can. $14.30 per doz. pair, net packed
247969-A Item No. H-llll Can. $15.75 per doz. pair, net packed
Item No. HA-1124 Can. $14.30 per doz. pair, net packed
247970-A Item No. HA-1124 Can. $14.30 per doz. pair, net packed
Item No. HA-1120 Can. $14.30 per doz. pair, net packed
247971-A Item No. HA-1120 Can. $14.30 per doz. pair, net packed
Item No. HA-1124 Can. $14.30 per doz. pair, net packed
247972-A Item No. HA-1124 Can. $14.30 per doz. pair, net packed
Item No. HA-1120 Can. $14.30 per doz. pair, net packed
247973-A Item No. HA-1220 Can. $14.00 per doz. pair, net packed
247974r-A Item No. HA-1124 Can. $14.30 per doz. pair, net packed
Item No. HA-1120 Can. $14.30 per doz. pair, net packed
247975-A Item No. HA-1220 Can. $14.75 per doz. pair, net packed
247976-A Item No. HA-1124 Can. $15.50 per doz. pair, net packed
Item No. HA-1120 Can. $15.50 per doz. pair, net packed
247977-A Item No. HA-1124 Can. $15.50 per doz. pair, net packed
Item No. HA-1220 Can. $14.75 per doz. pair, net packed
247983-A Item No. HA-1220 Can. $11.75 per doz. pair, net packed
247984^A Item No. H-1121 Can. $14.85 per doz. pair, net packed
247985-A Item No. HA-1124 Can. $14.30 per doz. pair, net packed
*604It has been further agreed that there was no higher export value for such or similar merchandise.
Accepting the above stipulation as a statement of fact, I find the proper dutiable foreign value for the merchandise covered by said appeals to be as set out above. Judgment will be rendered accordingly.